                      Case 1:19-cr-00253-RMC Document 1 Filed 07/26/19 Page 1 of 1
AO 91 (Rev. 08/09) Criminal Complaint


                                     UNITED STATES DISTRICT COURT
                                                                for the
                                                       DistrictDistrict
                                                  __________    of Columbia
                                                                        of __________

                  United States of America                         )
                             v.                                    )
                      AMAAT MBENGA                                 )      Case No.
                                                                   )
                                                                   )
                                                                   )
                           Defendant(s)


                                                     CRIMINAL COMPLAINT

         I, the complainant in this case, state that the following is true to the best of my knowledge and belief.
On or about the date(s) of                     July 25, 2019              in the county of             Washington       in the
                       District of            Columbia         , the defendant(s) violated:

            Code Section                                                     Offense Description
18 U.S.C. § 922(g)(1)                            having been convicted of a crime punishable by imprisonment for a term
                                                 exceeding one year, did unlawfully and knowingly receive and possess a
                                                 firearm, that is a Taurus PT111G2, .9mm caliber semi-automatic handgun,
                                                 and did unlawfully and knowingly receive and possess ammunition, that
                                                 is, .9mm caliber ammunition, which had been possessed, shipped and
                                                 transported in and affecting interstate and foreign commerce.




         This criminal complaint is based on these facts:
SEE ATTACHED STATEMENT OF FACTS




         ✔ Continued on the attached sheet.
         u



                                                                                              Complainant’s signature

                                                                                             JOHN BEWLEY, Officer
                                                                                               Printed name and title

Sworn to before me and signed in my presence.


Date:             07/25/2019
                                                                                                 Judge’s signature

City and state:                           Washington, DC                     DEBORAH A. ROBINSON, U.S. Magistrate Judge
                                                                                               Printed name and title
